Citation Nr: 0416466	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  96-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for spondylolysis and 
spondylolisthesis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
to November 1983.  She has been granted service connection 
for disability incurred during this period of ACDUTRA.  
Therefore, this period of service qualifies as active 
military service.  See 38 U.S.C.A. § 101 (West 2002); 
38 C.F.R. § 3.6 (2003).

This case comes initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision rendered by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1998, the Board remanded the case to the RO for 
further evidentiary development.  The RO subsequently 
completed the requested development and the case has been 
returned to the Board for further appellate consideration.  

The Board notes that the veteran's representative, in a 
statement dated in February 2004, asserted that service 
connection is warranted for the veteran's mental disability.  
In particular, it was contended that her present conversion 
disorder was related to her ACDUTRA.  This matter is referred 
to the RO for appropriate action.  
  

FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  Spondylolysis and spondylolisthesis of the lumbosacral 
spine were present during active military service; neither 
disorder was found on the service entrance examination.  

3.  Neither the spondylolysis nor the spondylolisthesis 
clearly and unmistakably existed prior to service.  


CONCLUSION OF LAW

Spondylolysis and spondylolisthesis of the lumbosacral spine 
were incurred in active military service.  38 U.S.C.A. 
§§ 101, 1110, 1111 (West 2002); 38 C.F.R. §§ 3.6, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) and the implementing 
regulations are applicable to the matter decided herein.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that she should submit any 
pertinent evidence in her possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for spondylolysis and spondylolisthesis of 
the lumbosacral spine.  Therefore, no further development 
under the VCAA or the implementing regulations is required 
with respect to this matter.  

Evidentiary Background:

The veteran's June 1983 enlistment examination was negative 
for evidence of a lower back disorder.  However, she reported 
that she was involved in an automobile accident prior to 
service wherein she fractured her jaw. 

The veteran's service medical records show that she was 
hospitalized for treatment of gastritis in July 1983.  The 
report of an upper GI series during this hospitalization 
noted that the veteran had possible spondylolysis of the L5 
vertebra.  The veteran was released to duty on July 31st.  An 
X-ray study on August 1, 1983, revealed a 1/2 degree 
spondylolisthesis, L5-S1.  

On August 2, 1983, the veteran reported that she developed 
sharp back pain after feeling her back pop while doing push 
ups.  The following day, she fell down four stairs.  She was 
initially treated for severe back pain and acute coccyxgenia 
on August 3rd.  At that time, the veteran reported a six-year 
history of back pain.  It was felt that the veteran's 
spondylolisthesis may have existed prior to the veteran's 
active military service.  An August 12, 1983, hospital 
discharge summary indicates that she sustained a closed 
fracture of her coccyx with no artery or nerve involvement 
and a contusion of her sacrum.  It was noted that X-ray 
examination of the lumbosacral spine revealed a fracture of 
the tip of the coccyx with the remainder of the study within 
normal limits.  With the veteran's problems with pain and 
limited ability to train, it was opined that she would not be 
able to complete basic training within 6 months to one year.  
No surgery or other special procedures were indicated. 

The veteran was readmitted to the hospital on August 18, 
1983, with complaints of low back and coccyx pain.  She 
remained hospitalized until November 1983 while her medical 
board was being processed.  During that time, she received 
physical therapy and mild analgesic pain relievers.  The 
diagnosis at discharge was pain in low back.  

The October 1983 report of the Physical Evaluation Board 
Proceedings indicates that the veteran was physically unfit 
to continue initial training because of her continued 
complaint of coccygeal pain.  Thereafter, she was discharged 
from active service due to physical disability.  

By rating action dated in March 1984, the RO awarded a 10 
percent disability evaluation for coccygodynia.  An initial 
disability evaluation of 10 percent was assigned for this 
disability.  

In August 1984, the veteran underwent a VA orthopedic 
examination.  She reported her prior history of injury to her 
tailbone in August 1983.  She reported pain in her tailbone 
after sitting or standing.  She also had pain with bowel 
movements and sexual relations.  Examination revealed no 
deformity at the end of the spine; however, she had 
complaints of painful motion of the coccygeal spine.  
According to the examiner, these findings were indicative of 
coccygodynia.  X-ray examination of the sacrum and coccyx 
failed to demonstrate any abnormality of the coccyx, but 
there were some irregularities consistent with cystic 
lesions.  The remainder of the study was unremarkable.  

In September 1984, the veteran was treated by VA for 
complaints of low back pain over the past 3 to 4 days.  No 
present history of trauma was reported.  A diagnosis of 
spondylolisthesis of L5-S1 was rendered.  

The veteran was afforded a VA compensation and pension 
examination in February 1985.  It was noted that she had a 
history of an automobile accident at the age of 7 that 
required extensive reconstructive surgery for facial 
injuries.  She reported an injury to her lower back during 
service in August 1983 with continued complaints of low back 
pain since that time.  It was noted that this pain had been 
attributed to spondylolisthesis of the lumbosacral spine and 
coccygodynia on different occasions.  She reported pain while 
sitting and lower back pain with exercise.  There were no 
visible deformities of the lumbosacral area.  X-rays of the 
coccygeal spine and lumbosacral spine revealed spondylolysis 
of L5 with 1st degree spondylolisthesis of L5 on S1.  This 
was unchanged when compared with previous study in September 
1984.  Otherwise, the lumbar, sacral, and coccygeal vertebrae 
appeared normal.

By rating action dated in March 1985, the RO denied service 
connection for low back strain and spondylosis of L5-S1.  The 
veteran was notified of this decision by letter dated in 
March 1985.

Records from the South Carolina Industrial Commission dated 
in August 1991 indicate that the veteran hurt her back at 
work.  She was diagnosed with spondylolisthesis of L5-S1.  

In April 1992, the veteran submitted a statement indicating 
that she had been diagnosed with spondylolisthesis from an 
old injury and this condition had been aggravated by 
activity.  She felt that her spondylolisthesis resulted from, 
or was aggravated by, her service-connected coccyx 
disability.  

In connection with her claim, the veteran submitted medical 
records from the Easely Orthopaedic Clinic, Easley South 
Carolina.  These records show that she was initially seen in 
August 1990 with complaints of low back pain.  She reported 
an onset of back pain after trying to lift a patient at a 
health care facility one week prior to this visit.  At that 
time, she was working as a nurse's aide.  She had been 
treated conservatively, but attempts to return to work were 
quite uncomfortable.  It was noted that the only thing that 
helped her pain was pain medication and muscle relaxants.  
Activities such as exercise, sitting, standing, walking, 
bending, coughing, and sneezing made her pain worse.  She 
reported that she had never had any back problems, but had 
broken her coccyx.  X-ray evidence revealed spondylolysis at 
L5-S1 with a grade I spondylolisthesis of approximately 
fifteen to twenty percent.  A diagnosis of spondylolisthesis, 
possibly aggravated by her injury, was rendered.  Subsequent 
progress notes dated from August 1990 to March 1992 indicate 
that the veteran continued to complain of back pain.  A March 
1992 record indicates that the veteran had settled a workers 
compensation claim with her employer.  It was opined that she 
was totally disabled due to her spondylolisthesis from August 
1990 to April 1992.  An entry dated in April 1992 notes that 
she remained permanently disabled. 

In January 1994, the veteran received private medical 
treatment after being found by a friend on a floor 
complaining of back pain.  She was noted to have a history of 
epilepsy, bleeding ulcers, and psychiatric problems.  An X-
ray study of the lumbar spine disclosed normal disc space and 
vertebral body height.  There was no fracture or dislocation.  
The impression was normal lumbosacral spine.  

VA outpatient treatment records show that the veteran 
complained of low back pain in February 1994 after slipping 
in the shower.  She reported that she fell frequently.  
Radiographic findings were noted to be compatible with 
spondylolysis.  However, there was no evidence of 
spondylolisthesis.  

A March 1994 statement from the veteran's physician indicates 
that she needed a wheelchair and would continue physical 
therapy.  

From June to July 1994, the veteran received inpatient VA 
treatment for various complaints.  X-rays of her spine were 
remarkable only for spondylolisthesis of L5 and S1.  A June 
1995 MRI showed a small disc protrusion at L5-S1 projecting 
into the epidural fat without neural compression.  

In a statement dated in July 1998, the veteran reported that 
she had no back disorder prior to her entry into active duty.  

In November 1998, the veteran was afforded a VA orthopedic 
examination conducted by Dr. Joseph Schanno, M.D.  The 
veteran reported that she fell down a flight of stairs during 
basic training.  At that time, she broke her tailbone and had 
bruises all the way up and down her spine.  The examiner 
noted that her reported post-service history was vague.  She 
reported that when she was discharged from the Army she, 
"dragged her feet out."  The examiner was unsure whether 
she was a "major malingerer" or had "serious organic 
disease."  It was noted that her claims folder was not 
available for review.  She reported that she could not walk 
and had major nerve damage to her lower extremities requiring 
her to wear braces.  The examiner noted that she smiled when 
reporting that she had weakness and pain in her back all the 
time.  It was noted that she had a history of an automobile 
accident when she was 7 or 8 years old that resulted in 
severe trauma with lacerations of her chin, neck, and face, a 
fractured skull, and some brain damage.  The examiner 
described the veteran as a "thin, sickly looking white 
female, who tends to play on your sympathy."  The examiner 
noted that the veteran needed a female attendant to put on 
her examining gown, but when the examiner went to get an 
assistant for the examination, the veteran was able to get 
out of her wheelchair and up on the side of the examination 
table.  The impression was back pain with motor weakness, 
etiology undetermined.  It was noted that the veteran could 
be a significant malingerer, or could have significant 
organic disease.  

In April 1999, the veteran was afforded a VA spine 
examination conducted by Dr. Richard Cohen, M.D.  Dr. Cohen 
indicated that he had reviewed the veteran's claims folder.  
The veteran reported that she had no back problems prior to 
falling down stairs in 1983.  She reported that she had not 
been able to walk independently since the fall and had severe 
weakness in her lower extremities.  Examination of the 
lumbosacral spine showed moderate, diffuse tenderness, but no 
paraspinal spasm and straight leg raise testing was negative 
bilaterally.  Despite arriving in a wheelchair and claiming 
to require it, the veteran was able to stand and move on her 
own.  Her gait was unsteady and showed bizarre posturing and 
lurching with a somewhat astasia abasia appearance.  Despite 
her claims of weakness, both lower extremities showed good 
strength intermittently and no atrophy or fasciculations.  
She claimed a loss of pin and touch sensations of both lower 
extremities in a nonorganic distribution.  The assessment was 
conversion reaction.  Dr. Cohen opined that there was no 
evidence of an organic lower back problem on clinical 
examination.  It was noted that her current problem may be 
service related, but it did not appear to be organic. 

In August 2000, Dr. Cohen provided an addendum to his April 
1999 examination report.  He noted that examination of the 
lumbosacral spine showed marked diffuse tenderness, but no 
paraspinal spasm.  Diagnoses of chronic strain, lumbosacral 
spine, and marked functional overlay were rendered.  There 
was a significant question of psychogenic cause of her 
supposed inability to move her lower extremities and 
requirement for the wheelchair.  Despite a lack of 
significant organic clinical problems on clinical 
examination, an MRI of the lower back appeared to show some 
pathology that was opined to be as likely as not related to 
her military service.  Dr. Cohen opined that if X-rays 
demonstrated spondylolisthesis and spondylosis, then it is at 
likely as not that the condition is either related to, or had 
been aggravated by her military service.  

In another addendum dated in November 2001, Dr. Cohen again 
noted that the veteran had a "considerable functional 
overlay."  While organic clinical findings were 
unimpressive, X-rays showed "minimal spondylosis."  It was 
opined that, given the veteran's involvement with the service 
and various problems that she had prior to service including 
a history of six years of back pain, it seemed apparent that 
the veteran did have problems with her back, that predated 
her service.  While there was minimal clinical evidence of 
any significant organic back problems at the present time, 
Dr. Cohen opined that it was as likely as not that the 
veteran's significant fall during service contributed to any 
pre-existing problem.  

In response to a request from the RO for clarification of his 
prior opinion, Dr. Cohen provided another addendum.  He 
indicated that the veteran's X-ray studies in July and August 
1983 showed spondylolisthesis with spondylolysis.  It was 
opined that it was inconceivable that this impairment was 
produced by service-connected trauma in a two week or less 
period of time.  These findings were suggestive of a 
congenital or, "at the very least," a long-term impairment.  
However, Dr. Cohen opined that it was as likely as not that 
the veteran's pre-existing impairment was aggravated by her 
service-connected trauma as well as post-service trauma.  Dr. 
Cohen further indicated that it was as likely as not that the 
veteran current back disorder was related to the following: 
pre-service impairment; in-service injury; and postservice 
job related injury in August 1990.  In view of the X-ray 
findings, Dr. Cohen opined that 50 percent of the veteran's 
problems were due to her pre-service condition, 25 percent 
were due to her in-service injury, and 25 percent were due to 
her post service injury.  Despite the foregoing, Dr. Cohen 
reiterated his prior statements regarding the presence of a 
very marked functional overlay and that most, if not all, of 
her present problem, is secondary to this functional overlay.  

Thereafter, Dr. Cohen provided another medical opinion in 
January 2003.  Dr. Cohen again opined that it was more likely 
than not the veteran's spondylolysis and spondylolisthesis 
existed prior to her service.  Both of these conditions were 
noted to be chronic conditions that did not develop in a 
short period time.  During service, the veteran developed 
increased back pain secondary to a strain of the lumbosacral 
spine.  It was opined that the veteran had a mildly to 
moderately severe back condition prior to service that 
increased in severity to moderately severe during service due 
to her in-service trauma.  It was opined that the veteran's 
pre-service back condition, inservice back injury, and post-
service back injury shared equally in her current situation.  

In November 2003, the veteran was afforded a VA examination 
conducted by Dr. Schanno.  Dr. Schanno reported that the 
veteran complained of many physical problems stemming from 
her inservice fall.  She was in a wheel chair and wore ankle 
braces for support.  The examiner believed that the majority 
(99 percent) of the veteran's present problem was psychiatric 
and it was felt that "she fabricates things."  It was also 
felt that the veteran's assertions displayed "a lack of 
reality."  Dr. Schanno noted that physical examination of 
the veteran was impossible.  The veteran was "extremely 
wobbly" when held up by Dr. Schanno and an assistant. She 
was prone to accidents and to try to get her to go through 
maneuvers of the lumbosacral spine was dangerous "because 
she will fall down and have another claim."  The veteran 
could flex to some degree, but the examiner thought these 
findings were "worthless" as she was being held up.  It was 
speculated that she could really perform the testing if she 
wanted.  With respect to a present low back condition, Dr. 
Schanno noted that the veteran had a localized area or 
spondylosis and minimal spondylolisthesis on prior X-rays.  
It was opined that this condition, which was minimal, 
naturally preexisted her six months of active duty.  Dr. 
Schanno indicated that he could not call the examination "a 
normal examination" and he could not render a pathologic 
diagnosis due to all of the mitigating factors.  

Legal Criteria:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may additionally be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service. 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2003).  

Analysis:

A low back disability, to include spondylolysis and 
spondylolisthesis of the lumbosacral spine, was not noted 
during the veteran's June 1983 enlistment examination.  
Accordingly, the veteran is entitled to the presumption of 
soundness.  

Although the medical evidence establishes that spondylolysis 
and spondylolisthesis probably existed prior to the veteran's 
entrance onto active military service and it is clear that 
the veteran has provided conflicting histories concerning the 
onset and course of her low back symptoms, the service 
medical records and the post-service evidence, to include the 
various VA medical opinions, do not provide the clear and 
unmistakable evidence required to rebut the presumption of 
soundness.  Therefore, service connection is in order for 
these disorders.


ORDER

Service connection for spondylolysis and spondylolisthesis of 
the lumbosacral spine is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



